Judgment unanimously re*947versed on the law and new trial granted. Memorandum: Because no direct proof was presented that defendant knew of any false statements on the loan applications or that he benefited from the loans, the trial court erred in refusing defense counsel’s request to give a circumstantial evidence charge (see, People v Ford, 66 NY2d 428, 441-443; People v Rodriquez, 134 AD2d 153).We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Monroe County Court, Celli, J. — grand larceny, second degree.) Present — Dillon, P. J., Denman, Green, Lawton and Davis, JJ.